 



Exhibit 10.2
EXHIBIT F TO ASSET PURCHASE AGREEMENT
TRADEMARK LICENSE AGREEMENT
     This Trademark License Agreement (the “Agreement”) is entered into as of
September 28, 2007 (the “Effective Date”), by and between TeleTech Holdings,
Inc., a Delaware corporation (“Licensor”), and Aspen Marketing Services, Inc., a
Delaware corporation, (“Licensee”), (collectively, the “Parties”). Capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Software License Agreement (as defined below).
RECITALS
     WHEREAS, the Parties hereto executed a Software and Intellectual Property
License Agreement dated September 28, 2007 (the “Software License Agreement”)
whereby they have agreed to enter into this Agreement;
     WHEREAS, Licensor owns the trademarks set forth in Section 1 of Schedule 1
attached hereto (the “Licensed Marks”); and
     WHEREAS, Licensee desires to obtain from Licensor a license to use the
Licensed Marks pursuant to the terms and conditions set forth herein, including
Schedule 1 attached hereto.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:
1. LICENSE
     Subject to the restrictions, terms and conditions of this Agreement,
Licensor hereby grants to Licensee:
     (a) an exclusive, non-assignable, revocable, nontransferable, limited
license to use the Licensed Marks solely in connection with the Software and the
provision of the Services in the Territory for the Automotive Field of Use; and
     (b) a non-exclusive, non-assignable, revocable, nontransferable, limited
license to use the Licensed Marks in connection with the Software and the
provision of the Services in the Territory for the Non-Automotive Field of Use.
     Notwithstanding the foregoing, Licensor retains the rights to use the
Licensed Marks (i) outside the Territory, and (ii) in the Territory with respect
to any field of use other than the Automotive Field of Use.
     Licensee shall have no right to sublicense the Licensed Marks, or to grant
sublicenses under this Agreement. In no event shall Licensee use the Licensed
Marks for any reason beyond the terms provided in this Agreement without first
obtaining the prior written consent of Licensor. Licensor retains all other
rights not specifically granted herein.
2. TRADEMARK RIGHTS AND OWNERSHIP
     Licensee agrees and acknowledges that:
     (a) Licensor is the exclusive owner of all right, title and interest in and
to the Licensed Marks including any goodwill associated therewith, subject to
the license granted to Licensee hereunder. To the extent any right, title

          Trademark License Agreement   Page 1 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



or interest in the Licensed Marks become vested in Licensee by operation of law
or otherwise, Licensee hereby assigns irrevocably any such right, title or
interest to Licensor;
     (b) except as provided in this Agreement, Licensee acquires no right, title
or interest in or to any of the Licensed Marks;
     (c) any use of the Licensed Marks by the Licensee and the goodwill arising
from such use shall inure to the benefit of the Licensor; and
     (d) the Licensed Marks have not yet been registered in the Territory.
3. RESTRICTIONS ON USE
     Licensee hereby agrees that it will:
     (a) not contest or assist another in contesting the validity, ownership or
enforceability of any of the Licensed Marks or do anything that may disparage
the Licensed Marks or dilute the value of the goodwill attached to any of the
Licensed Marks;
     (b) at all times use its best efforts to preserve the value, reputation and
validity of the Licensed Marks;
     (c) not allow any third party to use the Licensed Marks;
     (d) cooperate fully and in good faith with Licensor for the purpose of
securing or protecting Licensor’s rights in and to the Licensed Marks,
including, without limiting the generality of the foregoing, the execution of
documents or the provision of labels, advertising or other materials to Licensor
at Licensor’s request; and
     (e) use the Licensed Marks only in connection with the Software and the
Services.
4. WARRANTIES
     (a) Licensor hereby represents and warrants, that Licensor exclusively owns
and possess all right, title and interest to the Licensed Marks, free and clear
of any lien, license or other restriction or limitation. To Seller’s Knowledge
use of the Licensed Marks does not and will not infringe any third-party’s
Intellectual Property and that Licensor has the right to grant the license
granted to Licensee hereunder.
5. QUALITY CONTROL, MAINTENANCE, ENFORCEMENT
     (a) Quality Control, Maintenance.
          (i) All use of the Licensed Marks by Licensee shall be in accordance
with Licensor’s reasonable policies or guidelines regarding advertising and
trademark usage as established from time to time and provided to Licensee in
writing. Licensor shall provide policies or guidelines to Licensee on use of the
Licensed Marks within thirty (30) days from the execution of the Agreement.
          (ii) Licensor hereby covenants to Licensee that it will apply for
registrations for the Licensed Marks in the Territory, and maintain current and
future registrations that support the Licensed Marks, including filing any
renewals or other documentation as may be necessary.

          Trademark License Agreement   Page 2 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



          (iii) Any proposed use of the Trademarks by Licensee shall be
submitted to Licensor for approval at least twenty (20) days prior to the use of
the Licensed Marks by Licensee, such approval not to be unreasonably withheld.
          (iv) Licensee shall provide to Licensor, no less than quarterly or as
reasonably requested from time to time by Licensor, two (2) copies of all
advertisements, promotional literature, and other marketing materials that use
or contain the Licensed Marks.
          (v) Licensor shall have the right to inspect the premises of License
from time to time during normal business hours and upon reasonable notice, in
order to observe the performance of the Services and the use of the Software to
ensure compliance with the use of the Licensed Marks pursuant to this Agreement.
     (b) Enforcement by Licensor.
          (i) Licensor shall have the right, in its sole discretion, to
initiate, control, and settle a suit or other legal proceedings in its name or,
if appropriate, in the names of Licensee and Licensor, to enforce and defend the
Licensed Marks in the Territory or outside of the Territory if Licensor in its
sole discretion determines that any potential or actual infringement
substantially impacts its rights to the Licensed Marks. Licensor shall promptly
notify Licensee in writing of any potential or actual infringement or unlawful
use of the Licensed Marks that Licensor becomes aware of in the Territory.
Likewise, Licensee shall promptly notify Licensor in writing of any potential or
actual infringement or unlawful use of the Licensed Marks that Licensee becomes
aware of in the Territory.
          (ii) Licensor will pay the costs and fees of any suit or proceeding
brought by Licensor to enforce and defend the Licensed Marks and any monies
recovered by suit or settlement or otherwise from such suit or proceeding will
be the sole property of Licensor. Licensor shall keep Licensee informed as to
the progress of any such suit or proceeding, and Licensee shall have the right
to participate in any such suit or proceeding, at Licensee’s expense.
     (c) Enforcement by Licensee.
          (i) Within 30 days of Licensor providing written notice of potential
or actual infringement or unlawful use to Licensee, or within 20 days from
receiving written notice of potential or actual infringement or unlawful use
from Licensee, Licensor shall provide Licensee with a written statement of
whether it intends to invoke its rights under Section 5(b) of this Agreement.
          (ii) If Licensor elects not to invoke its rights, Licensee shall have
the right, in its sole discretion, to initiate and control a suit or other legal
proceeding in its name or, if appropriate, in the names of Licensee and
Licensor, to enforce and defend the Licensed Marks in the Territory or outside
of the Territory, if Licensee in its sole discretion determines that any
potential or actual infringement substantially impacts its rights to the
Licensed Marks. Any settlement proposal must be consented to in writing by
Licensor, such consent not to be withheld unreasonably. Licensee will cover the
costs of any suit or proceeding brought by Licensee to enforce and defend the
Licensed Marks, and any monies recovered by suit or settlement or otherwise
shall be the sole property of the Licensee. Licensee shall keep Licensor
informed of the status of any suit or proceeding brought by Licensee relating to
the Licensed Marks.
6. INDEMNITY
     Licensee agrees to defend, indemnify and hold Licensor, its employees,
agents, officers, directors, managers, shareholder, members or representatives
or any one of them, or any affiliate of Licensor or its respective

          Trademark License Agreement   Page 3 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



officers, managers, directors, employees, shareholders, members, agents or
representatives or any one of them, harmless from and against any and all
claims, actions, demands, proceedings, suits, awards, judgments, costs
(including reasonable attorney fees), expenses and liabilities incurred in
connection with, arising from, or in any way connected with: (i) any breach by
Licensee of this Agreement; (ii) the marketing, sale or performance of the
Services by Licensee; or (iii) the use of the Licensed Marks by Licensee.
     Licensor agrees to defend, indemnify and hold Licensee, its employees,
agents, officers, directors, managers, shareholder, members or representatives
or any one of them, or any affiliate of Licensee or its respective officers,
managers, directors, employees, shareholders, members, agents or representatives
or any one of them, harmless from and against any and all claims, actions,
demands, proceedings, suits, awards, judgments, costs (including reasonable
attorney fees), expenses and liabilities incurred in connection with, arising
from, or in any way connected with any breach by Licensor of this Agreement.
7. TERM AND TERMINATION
     This Agreement shall commence on the Effective Date and may be terminated
by Licensor if: (a) Licensee breaches its obligations hereunder, and such breach
is not remedied within 30 days following written notice to Licensee of such
breach; or (b) Licensee becomes insolvent, files a petition for bankruptcy or an
involuntary petition in bankruptcy is filed against Licensee and it is not
dismissed within thirty (30) days of such filing; or (c) Licensee makes an
assignment for the benefit of its creditors, or is subject to the appointment of
a trustee, receiver or other custodian for its property. This Agreement shall
also terminate automatically if the Software License Agreement is terminated for
any reason. Upon termination of this Agreement, Licensee shall immediately cease
to use the Licensed Marks and shall return to Licensor or destroy, at Licensor’s
option, copies of all materials containing the Licensed Marks in Licensee’s
direct or indirect possession or control, and provide written certification of
same by one of Licensee’s officers.
8. GENERAL
     a) Headings/Counterparts. Section headings are for convenience only. This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes are deemed to be an original and all of which shall constitute the
same instrument.
     b) Consent. Wherever consent or other approval is required, such consent
shall not be unreasonably withheld or delayed; provided, however, it shall not
be considered unreasonable for Licensor to withhold its consent if consent could
serve to jeopardize the confidentiality of and/or Licensor’s interests in
TeleTech IP.
     c) Assignment. Licensee shall not assign this Agreement without the prior
written consent of Licensor; provided however that no consent shall be required
in the event of an assignment of this Agreement by Licensee (i) to an affiliate
of Licensee, or (ii) in connection with a merger, reorganization or sale of
substantially all of the assets of Licensee.
     d) Force Majeure. Except for obligations of confidentiality and payment,
neither Party shall be liable for any delay or failure in performance if caused
by any factor beyond its reasonable control, and performance shall be deferred
until such cause of delay is removed.
     e) No Agency. Nothing herein shall make either Party the agent of the other
for any purpose whatsoever. The Parties are independent of each other and this
Agreement does not create the relationship of partnership, principal-agent,
employer-employee or joint venture between Licensee and Licensor.

          Trademark License Agreement   Page 4 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



     f) Notices. Notices and other communications required hereunder must be in
writing, delivered by hand delivery or nationally recognized overnight courier
or certified or registered mail with postage prepaid and addressed to the
following addresses:
TeleTech Holdings, Inc.
9197 S. Peoria Street
Englewood, CO 80129
Attention: Chief Financial Officer
Fax:
with copies to:

     
TeleTech Holdings, Inc.
  TeleTech Holdings, Inc.
9197 S. Peoria Street
  9197 S. Peoria Street
Englewood, CO 80129
  Englewood, CO 80129
Attention: General Counsel
  Attention: Assistant General Counsel of Intellectual Property
Fax: 303-397-8677
  Fax: 303-397-8677

and:
Aspen Marketing Services, Inc.
1240 North Avenue
West Chicago, IL 60185
Attention: General Counsel
     Notices will be deemed given and delivery will be deemed made, when
delivered, if hand delivered, and on the next business day after deposit if sent
by nationally recognized overnight courier or 48 hours after being deposited in
the mail, if certified or registered mail. Notices may only be sent in this
manner unless otherwise agreed to by the Parties.
     g) Waiver. Any failure or delay by either Party in exercising any right or
remedy shall not be deemed a waiver of any further, prior, or future right or
remedy hereunder.
     h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The invalidity or unenforceability of any
provision shall not constitute a failure of consideration hereunder.
     i) Entire Agreement/Modification. This Agreement and its Exhibits together
constitute the entire agreement between Licensor and Licensee, and supersede all
prior agreements and understandings, whether oral or written, relating to the
subject matter hereof. No other agreements shall be effective to change, modify,
or terminate this Agreement in whole or in part unless in writing specifically
referencing this Agreement and duly signed by authorized representatives of both
Parties. No terms, provisions or conditions of any purchase order, invoice or
other business form or written authorization used by either Party will have any
effect on the rights, duties or obligations of the Parties under, or otherwise
modify, this Agreement, regardless of any failure of either Party to object to
such terms, provisions or conditions. In case of any conflict between this
Agreement and (i) any Exhibit or other attachment hereto or (ii) that certain
Asset Purchase Agreement dated as ___, 2007 by and among the Parties and Newgen
Results Corporation, Carabunga.com, Inc. and Newgen Results Canada, Ltd., the
provisions of this Agreement shall control.

          Trademark License Agreement   Page 5 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



     j) Counterparts, Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. If this Agreement is executed in
counterparts, no signatory hereto shall be bound until both the Parties named
below have duly executed or caused to be duly executed a counterpart of this
Agreement. A signature on a copy of this Agreement received by either Party by
facsimile is binding upon the other Party as an original. Both Parties agree
that a photocopy of such facsimile may also be treated by the Parties as a
duplicate original.

          Trademark License Agreement   Page 6 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the Effective Date by their duly authorized representatives, and each
represents and warrants to the other that it is legally free to enter in to this
Agreement.

             
ASPEN MARKETING SERVICES, INC.
      TELETECH HOLDINGS, INC.    
 
           
Signed By:
 
      Signed By:
 
   
Printed Name:
 
      Printed Name:
 
   
Title:
 
      Title:
 
   
Date:
 
      Date:
 
   

          Trademark License Agreement   Page 7 of 8   9/27/2007

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
1. Licensed Marks
Trademarks and service marks under United States Trademark Application Serial
No. 77/263,087 for the “IDENTIFY!” mark, and Serial No. 777/263,226 for the
“IDENTIFY! PLUS” mark.
2. Licensed Services
Licensee may use the Licensed Marks solely in connection with the use of the
Software as provided in the Software License Agreement.
3. Territory
Licensee may use the Licensed Marks solely in the Territory as in the Software
License Agreement.
4. Fields of Use
Licensee may use the Licensed Marks solely in the Automotive Field of Use and
the Non-Automotive Field of Use as defined in the Software License Agreement.
6574\70\1079171

          Trademark License Agreement   Page 8 of 8   9/27/2007

 